

Exhibit 10.1
 
SERVICES AGREEMENT
 
AGREEMENT dated as of this 1st day of January, 2009 between Oded Cohen, with an
address at 14, Ostashinski Street, Kfar Saba, Israel 44450 (“CONSULTANT”) and
Novamerican Steel Inc., a Delaware corporation with a principal place of
business at 320 Norwood Park South, 2nd Floor, Norwood, MA 02062
(“NOVAMERICAN”). Each of CONSULTANT and NOVAMERICAN may hereafter be referred to
herein as a “Party” and, together, as the “Parties.”
 
WHEREAS, NOVAMERICAN wishes to retain CONSULTANT to perform services for it and
CONSULTANT wishes to provide such services to NOVAMERICAN on the terms herein
below specified.
 
NOW, THEREFORE, pursuant to the mutual covenants contained herein and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereto intending to be legally bound do hereby agree
as follows:
 
1.           SERVICES
 
(a)           CONSULTANT agrees to provide the services for NOVAMERICAN as
further described in Schedule “A” hereto (the “Services”).
 
(b)           CONSULTANT shall determine the method, details, and means of
performing the Services described in Section 1(a) above, and NOVAMERICAN shall
not control the manner or determine the method by which CONSULTANT accomplishes
the Services except to the extent necessary to coordinate CONSULTANT’s
performance in time, space or function with that of other persons engaged by
NOVAMERICAN to achieve a common goal.
 
(c)           CONSULTANT shall devote such time, attention and energy as may be
necessary to render the Services hereunder in a professional, competent and
ethical manner. In the event that, during the term hereof, CONSULTANT is unable
to perform the Services, then this Agreement shall terminate in accordance with
Section 2(b).
 
(d)           All records and reports produced by CONSULTANT during the term of
this Agreement relating to the Services (other than CONSULTANT’s financial
records relating to the performance of the Services) shall be the property of
NOVAMERICAN and shall be returned to NOVAMERICAN at the end of the term in
accordance with Section 8.
 
2.           TERM AND TERMINATION
 
(a)           Unless sooner terminated in accordance with Section 2(b), the
effective date of the Agreement shall be January 1, 2009 (the “Effective Date”)
and the Agreement shall terminate on December 31, 2009 (the “Initial Term”),
unless terminated earlier pursuant to Section 2(b) this Agreement. The term of
this Agreement may be further extended by written agreement of both Parties.
 


 
 

--------------------------------------------------------------------------------

 
 
(b)           This Agreement may be terminated by either Party with or without
cause by providing the other Party with 30 days’ written notice of termination.
 
(c)           Upon the effective date of termination, CONSULTANT shall
immediately cease performing Services and incurring expenses for NOVAMERICAN
regardless of the status of completion of any project(s) or task(s) then
underway. Upon termination of this Agreement by either party, NOVAMERICAN’s sole
obligation will be to pay CONSULTANT for the actual days worked and expenses
incurred by CONSULTANT prior to the effective date of termination.
 
3.           COMPENSATION FOR SERVICES: REIMBURSEMENT OF EXPENSES
 
(a)           NOVAMERICAN shall pay CONSULTANT fixed compensation at the rate of
$120,0000 for the Initial Term. Payments for partial months will be prorated.
 
(b)           NOVAMERICAN will reimburse CONSULTANT for reasonable travel,
lodging, meals, parking, tolls, mileage, and other out-of-pocket expenses
incurred in connection with the Services and in accordance with NOVAMERICAN’s
established policies and which are supported by adequate documentation.
 
(c)           CONSULTANT will send NOVAMERICAN monthly invoices for payment due.
Each invoice will identify, for the month being invoiced, the amount of
compensation due under section 3(a) above and reimbursement due for expenses
incurred during the month under section 3(b) above. NOVAMERICAN will pay these
invoices within thirty days of the receipt.
 
4.           INDEPENDENT CONTRACTOR
 
(a)           The Parties agree that CONSULTANT is an independent contractor and
not an employee of NOVAMERICAN. CONSULTANT understands and agrees that he shall
not be entitled to any benefits provided to any employee of NOVAMERICAN. It
shall be the sole responsibility of CONSULTANT to report as income any
compensation received hereunder and to make requisite tax filings and payments
to the appropriate federal, state or local tax authority. NOVAMERICAN will not
withhold or pay on behalf of CONSULTANT (a) federal and local income taxes or
(b) any other payroll tax of any kind.
 
(b)           Neither Party by virtue of this Agreement will have any right,
power, or authority to act or create any obligation, expressed or implied, on
behalf of the other Party.
 
(c)           Nothing herein is intended to preclude CONSULTANT’s simultaneous
or subsequent engagement by third parties provided only that such services do
not interfere with CONSULTANT’s obligations under this Agreement or present a
conflict of interest, and are consistent with CONSULTANT’s duties of
confidentiality set forth in Section 8.
 
5.           FACILITIES; SUPPORT
 
In the event that Services are required to be performed in any location other
than CONSULTANT’s principal address, NOVAMERICAN shall make reasonable efforts
to provide to CONSULTANT adequate space as may be reasonably required by the
nature of the Services
 


 
2

--------------------------------------------------------------------------------

 
 
to be performed and to provide such supplies, equipment, support and facilities
as CONSULTANT may require in performing the Services.

      6.           REPRESENTATIONS AND WARRANTIES
 
(a)           CONSULTANT warrants and represents that he has full right and
power to enter into this Agreement and that the performance of his obligations
hereunder do not and will not violate any other agreement to which he is a party
or by which he is bound. CONSULTANT warrants and represents that he will comply
with all applicable laws and regulations in the performance of Services
hereunder. CONSULTANT warrants and represents that he will pay all income taxes
that he is required to pay in connection with the compensation received under
this Agreement.
 
(b)           CONSULTANT will defend any third-party claim arising out of a
breach of any of the warranties set forth in this Section 6 and, if it is
determined that CONSULTANT breached the warranties set forth herein, CONSULTANT
will indemnify NOVAMERICAN for any loss (including reasonable attorneys’ fees
and expenses) it may suffer as a result of such breach; provided, however, that
such indemnification shall be limited to the amount of compensation paid to
CONSULTANT under this Agreement. In no event shall CONSULTANT be liable to
NOVAMERICAN for any indirect, special or consequential damages in connection
with or arising out of this Agreement or the performance of the Services.
 
7.           CONFIDENTIALITY
 
(a)           CONSULTANT understands and agrees that during the course of
performing the Services, he will or may receive, develop and be exposed to
Confidential Information, as hereinafter defined, of NOVAMERICAN. CONSULTANT
agrees not to disclose, transfer, use or distribute Confidential Information, in
whole or in part, in any form, for any purpose other than in connection with
performing the Services under this Agreement, without the prior written consent
of NOVAMERICAN.
 
(b)           Confidential Information shall include, but is not specifically
limited to NOVAMERICAN’s business affairs, strategic plans and financial
information. Confidential Information shall not include any information that:
(i) at the time of disclosure or thereafter is generally available to and known
by the public (other than as a result of disclosure directly or indirectly by
CONSULTANT); (ii) was available to CONSULTANT on a non-confidential basis from a
source other than NOVAMERICAN, provided that such source is not and was not
bound by a confidentiality obligation with NOVAMERICAN; or (iii) has been
independently acquired or developed by CONSULTANT without violating any of his
obligations under this Agreement.
 
(c)           Upon demand by NOVAMERICAN, or upon termination of this Agreement,
CONSULTANT shall promptly, and in no event later than fifteen (15) calendar
days, return all Confidential Information, and any and all copies of the same,
belonging to NOVAMERICAN or generated by CONSULTANT for the benefit of
NOVAMERICAN, and shall thereafter make no further use of them, or of any
information contained in those documents, whether in whole or in part.
Notwithstanding anything to the contrary herein, CONSULTANT may retain one copy
of Confidential Information for records retention purposes.

 
 
3

--------------------------------------------------------------------------------

 


(d)           CONSULTANT acknowledges that Confidential Information is valuable
to NOVAMERICAN and that a breach of his obligations under this Section 7 cannot
be fully compensated by monetary damages in connection with any effort by
NOVAMERICAN to obtain equitable enforcement of this Section 7.
 
(e)           The provisions of this Section 7 shall survive the expiration or
termination of this Agreement for any reason.
 
8.           MISCELLANEOUS
 
(a)           This Agreement constitutes the entire Agreement between the
Parties hereto pertaining to the subject matter hereof, and supersedes all
negotiations, preliminary agreements and all prior and contemporaneous
discussions and understandings of the Parties in connection with the subject
matter hereof
 
(b)           No amendment, waiver, change or modification of any of the terms,
provisions or conditions of this Agreement shall be effective unless made in
writing and signed or initialed by the Parties. Waiver of any provision of this
Agreement shall not be deemed a waiver of future compliance therewith and such
provision shall remain in full force and effect.
 
(c)           Notice pursuant to any provision in this Agreement requiring
written notice shall be delivered by certified mail, return receipt requested.
 
(d)           In the event any provision of this Agreement is held invalid,
illegal or unenforceable, in whole or in part, the remaining provisions of this
Agreement shall not be affected thereby and shall continue to be valid and
enforceable and if, for any reason, a court finds that any provision of this
Agreement is invalid, illegal or unenforceable as written, but that by limiting
such provision it would become valid, legal or enforceable, then such provision
shall be deemed to be written and shall be construed and enforced as so limited.
 
(e)           This Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware. Words and phrases herein shall be
construed as in the singular or plural number and as masculine, feminine or
neuter gender, according to the context. The titles or captions or Sections of
this Agreement are provided for convenience or reference only and shall not be
considered a part hereof for purposes of interpreting or applying this Agreement
and such titles or captions do not define, limit, extend, explain or describe
the meaning, scope or extent of this agreement or any of its terms or
conditions.
 
(f)           This Agreement may not be assigned by a Party hereto without the
written consent of the other Party. This Agreement shall be binding upon and
inure to the benefit of the Parties hereto and their respective legal
representatives, heirs, successors and assigns. Nothing in this Agreement,
express or implied, is intended to confer upon any party, other than the Parties
hereto (and their respective heirs, legal representatives, successors and
assigns), any rights, remedies, obligations or liabilities under or by reason of
this Agreement.
 
(g)           This Agreement may be executed in any number of counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same
 


 
4

--------------------------------------------------------------------------------

 
 
instrument, and in making proof hereof, it shall not be necessary to produce or
account for more than one such counterpart.
 
IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their duly authorized officers as of the date and year first above written.
 
ODED COHEN
 
NOVAMERICAN STEEL INC.
     
By:
   
By:
 
               
Title:
 


 
5

--------------------------------------------------------------------------------

 


SCHEDULE A
 
The Services described in Section 1(a) shall include the following:
 
Working with NOVAMERICAN’S management team, including Corrado De Gasperis,
Domenico Lepore, Karen G. Narwold, Giovanni Siepe and James Guddy for the
purpose of continuous learning and knowledge development.


 
6

--------------------------------------------------------------------------------

 

